Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 depends from a cancelled claim and is thereby incomplete.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 19 and 22-26 rejected under 35 U.S.C. 103 as being unpatentable over Buchmann 2011/0099918 in view of Lolley 2019/0345713. Buchmann discloses: A pre-fabricated installation panel assembly (as disclosed in paragraphs 1 and 2) for a residential house (as disclosed in the Abstract and paragraph 66), comprising:
a single installation panel configured to serve as an outer wall of the residential house (as shown in figure 1), wherein the single installation panel comprises: a panel frame (1); and
a lifeline system pre-installed on an outer surface of the single installation panel (as seen in figure 1, the claimed panel includes four outer surfaces, a right and left side outer surface, an outer surface facing into the page in figure 1 which is the exterior facing surface, and an outer surface facing the house interior or toward the viewer in figure 1, wherein Buchmann discloses  electrical panels 30, 31 on the exterior portion of the right side outer surface of the claimed single panel as shown in figure 1, and as shown in figure 2, the plumbing fixtures and manifold which exchange water with the house are installed against the outer surface facing the viewer or the house interior), the lifeline system comprising:
a water distribution system having pipelines (11-16, 19 and the toilets shown in figure 2), wherein water is distributed through the pipelines of the water distribution system to the residential house; and 
an electric system having an electric panel (30, 31) configured to supply electric power, 
wherein the electric system is in communication with the water distribution system (at the heat pump 26, the water pump 18 for the sewage system and the tankless water heater 19), 
wherein the water distribution system and the electric system are pre-installed on the outer surface of the single installation panel made with the panel frame, is installed at a house site for building the residential house:
substantially as claimed but does not disclose the claimed single panel to have a heat and sound insulation layer and a wood panel disposed between the panel frame and the heat and sound insulation layer. However, Lolley teaches another housing wall panel 11, 12, having thermal and acoustic insulation 50 and plywood sheathing 14 disposed between the panel frame 11, 12 and the heat and sound insulation layer 50 for the purpose of providing a suitable material for the structural sheathing 3 of Buchmann and to insulate the house. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the panel of Buchmann with a heat and sound insulation layer and a wood panel in between as claimed as, for example, taught by Lolley, in order to provide a suitable material for the structural sheathing and to insulate the house.
Claim 26 is a broader version of claim 1 discussed above.
Regarding claims 19 and 22-24, Buchmann discloses a water heater 19 or 38, a power meter 30, an electrical panel for supplying electrical power 31 or 39, and a solar panel system 36 which includes batteries and a converter 37 or transformer/inverter as claimed for the purpose of heating water and providing remote electrical power for the house.
Regarding claim 25, Lolley teaches that insulation 50 includes an aluminum foil in paragraph 23.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Buchmann 2011/0099918 in view of Lolley 2019/0345713 as applied to claim 1 above and further in view of Devine 2018/0361906. Buchmann discloses: A pre-fabricated installation panel assembly (as disclosed in paragraphs 1 and 2) for a residential house (as disclosed in the Abstract and paragraph 66), including a single installation panel with a lifeline system pre-installed on an outer surface of the single installation panel having, as shown in figure 2, a water distribution system with plumbing fixtures, a manifold with pipelines 11-16, 19 and toilets which exchange water with the house: 
substantially as claimed but does not disclose filter. However, Devine teaches another prefabricated house which also includes prefabricated wall panels and teaches that prefabricated wall panels for prefabricated houses may include a number of additional amenities including a water filters for the water distribution system as disclosed in paragraph 51, for the purpose of filtering the water for the house. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the prefabricated panel of Buchmann with a water filter as, for example, taught by Devine in order to filter the water for the house. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Buchmann 2011/0099918 in view of Martinez 2018/0266107. Buchmann discloses: A lifeline system (as the utility unit disclosed in paragraph 1) for a residential house (as disclosed in the Abstract and paragraph 66), comprising:
a single panel configured to be installed on a wall of the residential house (as shown in figure 1), the single panel comprising:
an electrical panel (30, 31) configured to provide power distribution of electricity to the residential house; and a plumbing manifold (11-16, 19) configured to exchange water to the house,
wherein the electrical panel and the plumbing manifold are pre-installed on the outer surface of the single panel (as seen in figure 1, the claimed panel includes four outer surfaces, a right and left side outer surface, an outer surface facing into the page in figure 1 which is the exterior facing surface, and an outer surface facing the house interior or toward the viewer in figure 1, wherein Buchmann discloses  electrical panels 30, 31 are on the exterior portion of the right side outer surface of the claimed single panel as shown in figure 1, and as shown in figure 2, the plumbing fixtures and manifold which exchange water with the house are installed against the outer surface facing the viewer or the house interior), as claimed, exterior facing inner or house side of the panel) before the single panel is installed at a house site for building the residential house, which includes structural sheathing 3:
substantially as claimed but does not disclose the claimed single panel to have a heat and sound insulation layer or if the structural sheathing includes a wood panel. However, Martinez teaches another housing wall panel having thermal and acoustic insulation as disclosed in paragraphs 85 and 120 and wood or plywood for the exterior sheathing as disclosed on paragraph 83, lines 18-30, and paragraph 102, for the purpose of providing a suitable material for the structural sheathing and to thermally and acoustically insulate the house. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the panel of Buchmann with a heat and sound insulation layer and a wood panel as, for example, taught by Martinez, in order to provide a suitable material for the structural sheathing and to thermally and acoustically insulate the house.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754